Citation Nr: 1003804	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  09-13 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right foot 
calcaneal spur.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left foot 
calcaneal spur.

3.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).  

4.  Entitlement to service connection for hypertension, 
including as secondary to the Veteran's service-connected 
PTSD and/or due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1970 until 
December 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2008 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that his service-connected PTSD is more 
severe than indicated by the 30 percent disability rating 
previously granted him.  He also argues that he developed 
hypertension due to his service, his service-connected PTSD, 
or his in-service Agent Orange exposure.  Additionally, he 
claims he has provided new and material evidence to reopen 
and support his claims for service connection for a bilateral 
foot disorder, claimed as calcaneal spurs.

In a November 2009 VA Form 9, the Veteran requested that he 
be provided a BVA videoconference at his RO.  No hearing has 
been provided.  Since the failure to afford the Veteran a 
hearing would constitute a denial of due process that could 
result in any BVA decision being vacated, this matter must be 
addressed prior to any appellate review.  See 38 C.F.R. § 
20.904.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran to 
appear at the requested hearing, as 
soon as it may be feasible.  Notice 
should be sent to the appellant, with a 
copy of the notice associated with the 
claims file.  If, for whatever reason, 
the Veteran decides that he no longer 
wants this type of hearing (or any 
other type of hearing), then he should 
indicate this in writing, which should 
also be documented in his claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

 
